Exhibit 10.45

image1 [sgma-20180430xex10_45g001.jpg]

﻿

﻿

EQUIPMENT SCHEDULE No. 05

﻿

﻿

 

 

 

 

 

 

 

Lessee

SIGMATRON INTERNATIONAL, INC.

Equipment Location

SigmaTron International, Inc.

 

Street Address

2201 Landmeier Road

 

Street Address

3000 Eigenbrodt Way 

City

Elk Grove Village

 

State

IL

County

Cook

Zip Code

60007

City

Union City

 

State

CA

 

County

Alameda

 

Zip Code

94587

 

Contact

Michelle Laguna

 

Telephone

(847) 640-4397

Contact

Michelle Laguna

Telephone

(847) 640-4397

﻿

﻿

﻿

 

Quantity

Description

1 

Fuji Aimex II S Mounter Machine including Nozzles and Assessories

﻿

Serial Number: SE0125934

1 

AGILENT 3070 Module Addition (Item No. AGILENT Module) including (9) DDHybrid
Cards, ASRU C, (3)

﻿

Control XT, MPU, 6624A DUT with Cable, and Dual-Boot Windows Controller

﻿

Serial Number: US38240594

1 

Sales Tax

 

﻿

﻿

﻿

﻿

﻿

This Equipment Schedule No. 05 dated March 15, 2018 (“Equipment Schedule”)
incorporates the terms and conditions of that certain Master Lease No. 2017389
dated August 15, 2017 (“Master Lease”) by and between FIRST AMERICAN COMMERCIAL
BANCORP, INC. (“Lessor”) and SIGMATRON INTERNATIONAL, INC. (“Lessee”) (the
Equipment Schedule and Master Lease as incorporated therein, the
“Lease”).  Lessor hereby leases to Lessee and Lessee hereby leases from Lessor
the above-described items of Equipment for the Lease Term and on terms and
conditions set forth herein.  In the event of any conflict between the terms of
the Master Lease and the terms of this Equipment Schedule, the terms of this
Equipment Schedule shall prevail.

 

If applicable, for purposes of this Equipment Schedule and all ancillary
documents, the terms defined in the Master Lease as “Delivery  Order
and Acceptance Certificate” and “Authorization Date” are hereby revised to be
“Delivery and Acceptance Certificate” and “Acceptance Date,” respectively.

﻿

﻿

 

 

Base Lease Term

48 Months

Lessee shall pay Lessor a nonrefundable advance rental payment in the amount
of  $10,839.74 which is applied to  the last payment due under the Lease.
Billing is monthly.

 

Monthly Rental Payment

$10,839.74 plus applicable taxes

﻿

﻿

 

 

 

Accepted by Lessee

SIGMATRON INTERNATIONAL, INC.

Accepted by Lessor

FIRST AMERICAN COMMERCIAL BANCORP, INC.

By

/s/ Linda K. Frauendorfer

By

/s/ Daniel Wallenhorst

Name

Linda Frauendorfer

 

Name

Daniel Wallenhorst

Title

Chief Financial Officer

 

Date

March 14, 2018

Title

Vice President

Date

March 15, 2018

﻿



--------------------------------------------------------------------------------